IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  May 13, 2009
                               No. 08-40851
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

GEORGE CLERON MORGAN

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 9:05-CV-41


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      George Cleron Morgan, Texas prisoner number 1125877, was convicted of
possession of cocaine and retaliation, and he was sentenced to serve 23 years in
prison. Morgan filed a § 2254 application asserting that his drug conviction was
constitutionally flawed.   The district court dismissed the application as
successive. Morgan filed the instant Rule 60(b) motion requesting relief from
judgment. On August 3, 2008, the magistrate judge entered an oral order


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-40851

addressing the motion. Morgan filed a notice of appeal of the magistrate judge’s
order. Morgan now seeks a certificate of appealability (COA) and leave to
proceed in forma pauperis (IFP) on appeal from this court.
      If necessary, we must examine the basis of our jurisdiction sua sponte.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Under 28 U.S.C. § 1291, this
court’s jurisdiction is limited to appeals from “final decisions of the district
courts.” The magistrate judge’s entry of an oral order on August 3, 2008, is not
a final decision of the district court. Accordingly, the appeal is dismissed for lack
of jurisdiction. Morgan’s motions for a COA and for leave to proceed IFP are
denied without prejudice as unripe.
      APPEAL DISMISSED; MOTIONS DENIED AS UNRIPE.




                                         2